

Exhibit 10.49


                                        
HOLLYFRONTIER CORPORATION
RESTRICTED STOCK AGREEMENT
(Time Vesting)


This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Restricted Stock (“Notice of Grant”) by and between
HollyFrontier Corporation, a Delaware corporation (the “Company”), and you;
WHEREAS, the Company in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company agrees to grant you this restricted stock award;
WHEREAS, the Company adopted the Plan (as defined in the Notice of Grant) under
which the Company is authorized to grant restricted stock awards to certain
employees and service providers of the Company;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this restricted stock award agreement (“Agreement”) as if fully set forth
herein and the terms capitalized but not defined herein shall have the meanings
set forth in the Plan; and
WHEREAS, you desire to accept the restricted stock award made pursuant to this
Agreement.
NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.The Grant. Subject to the conditions set forth below, the Company hereby
grants you effective as of the Date of Grant set forth in the Notice of Grant,
as a matter of separate inducement but not in lieu of any salary or other
compensation for your services for the Company, an award (the “Award”)
consisting of the aggregate number of Shares set forth in the Notice of Grant in
accordance with the terms and conditions set forth herein, in the Notice of
Grant, and in the Plan.
2.    Escrow of Restricted Shares. The Company shall evidence the Restricted
Shares in the manner that it deems appropriate. The Company may issue in your
name a certificate or certificates representing the Restricted Shares and retain
that certificate or those certificates until the restrictions on such Restricted
Shares expire as contemplated in Section 5 of this Agreement and described in
the Notice of Grant or the Restricted Shares are forfeited as described in
Sections 4 and 6 of this Agreement. If the Company certificates the Restricted
Shares, you shall execute one or more stock powers in blank for those
certificates and deliver those stock powers to the Company. The Company shall
hold the Restricted Shares and the related stock powers pursuant to the terms of
this Agreement, if applicable, until such time as (a) a certificate or
certificates for the Restricted Shares are delivered to you, (b) the Restricted
Shares are otherwise transferred to you free of restrictions, or (c) the
Restricted Shares are canceled and forfeited pursuant to this Agreement.


1


US 4550646v.2

--------------------------------------------------------------------------------



Exhibit 10.49


3.    Ownership of Restricted Shares. From and after the time the Restricted
Shares are issued in your name, you will be entitled to all the rights of
absolute ownership of the Restricted Shares, including the right to vote those
Shares and to receive dividends thereon if, as, and when declared by the Board,
subject, however, to the terms, conditions and restrictions set forth in this
Agreement; provided, however, that each dividend payment will be made no later
than thirty (30) days following the date the dividends are paid to the holders
of Shares generally.
4.    Restrictions; Forfeiture. The Restricted Shares are restricted in that
they may not be sold, transferred or otherwise alienated or hypothecated until
these restrictions are removed or expire as contemplated in Section 5 of this
Agreement and as described in the Notice of Grant. The Restricted Shares are
also restricted in the sense that they may be forfeited to the Company. You
hereby agree that if the Restricted Shares are forfeited, as provided in Section
6, the Company shall have the right to deliver the Restricted Shares to the
Company’s transfer agent for, at the Company’s election, cancellation or
transfer to the Company.
5.    Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
Restricted Shares granted pursuant to this Agreement will expire and the
Restricted Shares will become transferable, except to the extent provided in
Section 10 of this Agreement, and nonforfeitable as set forth in the Notice of
Grant and in Section 6 of this Agreement, provided that you remain in the employ
of, or a service provider to, the Company or its Subsidiaries until the
applicable dates and times set forth therein. The period of time beginning on
the Date of Grant specified in the Notice of Grant and ending on the final
vesting date specified in the Notice Grant is referred to herein as the “Service
Period.” Restricted Shares that become vested and non-forfeitable as provided in
this Agreement are referred to herein as “Vested Shares.”
6.    Termination of Services.
(a)    Termination Generally. Subject to subsections (b), (c) and (d), if your
employment relationship with the Company or any of its Subsidiaries is
terminated for any reason, then those Restricted Shares for which the
restrictions have not lapsed as of the date of termination shall become null and
void and those Restricted Shares shall be forfeited to the Company. The
Restricted Shares for which the restrictions have lapsed as of the date of such
termination shall not be forfeited to the Company.
(b)    Death or Disability. In the event of termination of your employment due
to your (i) death or (ii) total and permanent disability, as determined by the
Committee in its sole discretion, in either case, before all of the Restricted
Shares have become Vested Shares, you will forfeit a number of Restricted Shares
equal to the number of Restricted Shares specified in Notice of Grant times the
percentage that (A) the number of days beginning on the day on which the
termination due to death or disability occurs and ending on the last day of the
Service Period, (B) bears to the total number of days in the Service Period, and
any remaining Restricted Shares that are not vested will become Vested Shares;
provided, however, that any fractional Shares will become null and void and
automatically forfeited to the Company.
(c)    Special Involuntary Termination. In the event of a Special Involuntary
Termination, all of the Restricted Shares will become Vested Shares.


2


US 4550646v.2

--------------------------------------------------------------------------------



Exhibit 10.49


(d)    Effect of Employment Agreement. Notwithstanding any provision herein to
the contrary, in the event of any inconsistency between this Section 6 and any
employment, change in control, or similar agreement entered into by and between
you and the Company, the terms of the employment, change in control or similar
agreement shall control.
7.    Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company, provided that rights to the Restricted Shares during a leave of absence
will be limited to the extent to which those rights were earned or vested when
the leave of absence began.
8.    Delivery of Shares. Promptly following the expiration of the restrictions
on the Restricted Shares as contemplated in Section 5 of this Agreement, the
Company shall cause to be issued and delivered to you or your designee a
certificate or other evidence of the number of Restricted Shares as to which
restrictions have lapsed, free of any restrictive legend relating to the lapsed
restrictions, upon receipt by the Company of any tax withholding as may be
requested pursuant to Section 9. The value of such Restricted Shares shall not
bear any interest owing to the passage of time.
9.    Payment of Taxes. The Company may require you to pay to the Company (or
the Company’s Subsidiary if you are an employee of a Subsidiary of the Company),
an amount the Company deems necessary to satisfy its (or its Subsidiary’s)
current or future withholding with respect to federal, state or local income or
other taxes that you incur as a result of the Award. With respect to any tax
withholding and to the extent permissible pursuant to Rule 16b-3 under the
Exchange Act, you may (a) direct the Company to withhold from the Shares to be
issued to you under this Agreement the number of Shares necessary to satisfy the
Company’s withholding of such taxes, which determination will be based on the
Shares’ Fair Market Value at the time such determination is made; (b) deliver to
the Company Shares sufficient to satisfy the Company’s tax withholding, based on
the Shares’ Fair Market Value at the time such determination is made; or (c)
deliver cash to the Company sufficient to satisfy its tax withholding
obligations. If you desire to elect to use the stock withholding option
described in subparagraph (a), you must make the election at the time and in the
manner the Company prescribes and the maximum number of Shares that may be so
withheld or surrendered shall be the number of Shares that have an aggregate
Fair Market Value on the date of withholding or repurchase equal to the
aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, foreign and/or local tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment with respect to the Award. The Company, in its discretion,
may deny your request to satisfy its tax withholding obligations using a method
described under subparagraph (a) or (b). In the event the Company determines
that the aggregate Fair Market Value of the Shares withheld as payment of any
tax withholding obligation is insufficient to discharge that tax withholding
obligation, then you must pay to the Company, in cash, the amount of that
deficiency immediately upon the Company’s request.
10.    Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Shares (including Restricted Shares)
will be subject to compliance


3


US 4550646v.2

--------------------------------------------------------------------------------



Exhibit 10.49


with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Shares may then be listed. No Shares will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Shares may
then be listed. In addition, Shares will not be issued hereunder unless 1.%2. a
registration statement under the Securities Act is at the time of issuance in
effect with respect to the Shares issued or 2.%2. in the opinion of legal
counsel to the Company, the Shares issued may be issued in accordance with the
terms of an applicable exemption from the registration requirements of the
Securities Act. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any Shares subject to the
Award will relieve the Company of any liability in respect of the failure to
issue such Shares as to which such requisite authority has not been obtained. As
a condition to any issuance hereunder, the Company may require you to satisfy
any qualifications that may be necessary or appropriate to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect to such compliance as may be requested by the Company. From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate Persons to make
Shares available for issuance.
11.    Legends. The Company may at any time place legends referencing any
restrictions imposed on the Shares pursuant to Sections 4 or 10 of this
Agreement on all certificates representing Shares issued with respect to this
Award.
12.    Right of the Company and Subsidiaries to Terminate Services. Nothing in
this Agreement confers upon you the right to continue in the employ of or
performing services for the Company or any Subsidiary, or interfere in any way
with the rights of the Company or any Subsidiary to terminate your employment or
service relationship at any time.
13.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
14.    Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the successful enforcement of the
terms and provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.
15.    No Liability for Good Faith Determinations. The Company and the members
of the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Restricted Shares
granted hereunder.
16.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of Shares or other property to you, or to your legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, will, to
the extent thereof, be in full satisfaction of all claims of such Persons
hereunder. In addition, the Company may require you or your legal
representative,


4


US 4550646v.2

--------------------------------------------------------------------------------



Exhibit 10.49


heir, legatee or distributee, as a condition precedent to such payment or
issuance, to execute a general release of all claims in favor of the Company,
any Affiliate and the employees, officers, stockholders or board members of the
foregoing in such form as the Company may determine.
17.    Clawback. This Agreement is subject to any written clawback policies that
the Company, with the approval of the Board or the Committee, may adopt. Any
such policy may subject your Restricted Shares and amounts paid or realized with
respect to the Restricted Shares under this Agreement to reduction, cancelation,
forfeiture or recoupment if certain specified events or wrongful conduct occur,
including but not limited to an accounting restatement due to the Company’s
material noncompliance with financial reporting regulations or other events or
wrongful conduct specified in any such clawback policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the Securities and Exchange Commission and that the
Company determines should apply to this Agreement.
18.    No Guarantee of Interests. The Board and the Company do not guarantee the
Shares from loss or depreciation.
19.    Company Records. Records of the Company or its Subsidiaries regarding
your period of service, termination of service and the reason(s) therefor,
leaves of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.
20.    Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.
21.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
22.    Information Confidential. As partial consideration for the granting of
the Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you. Nothing in this Agreement
will prevent you from: (a) making a good faith report of possible violations of
applicable law to any governmental agency or entity or (b) making disclosures
that are protected under the whistleblower provisions of applicable law. For the
avoidance of doubt, nothing herein shall prevent you from making a disclosure
that: (i) is made (A) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Further, an individual who files a lawsuit
for retaliation by an employer of reporting a suspected violation of law may
make


5


US 4550646v.2

--------------------------------------------------------------------------------



Exhibit 10.49


disclosures without violating this Section 22 to the attorney of the individual
and use such information in the court proceeding.
23.    Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
24.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
25.    Company Action. Any action required of the Company shall be by resolution
of the Board or by a person or entity authorized to act by resolution of the
Board.
26.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
27.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of Texas, without
giving any effect to any conflict of law provisions thereof, except to the
extent Texas state law is preempted by federal law. The obligation of the
Company to sell and deliver Shares hereunder is subject to applicable laws and
to the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Shares.
28.    Consent to Texas Jurisdiction and Venue. You hereby consent and agree
that state courts located in Dallas, Texas and the United States District Court
for the Northern District of Texas each shall have personal jurisdiction and
proper venue with respect to any dispute between you and the Company arising in
connection with the Restricted Shares or this Agreement. In any dispute with the
Company, you will not raise, and you hereby expressly waive, any objection or
defense to any such jurisdiction as an inconvenient forum.
29.    Amendment. This Agreement may be amended the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities law or other law or regulation, which
change occurs after the Date of Grant and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with your consent.
30.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.
31.    Defined Terms.
(a)    “Adverse Change” means (i) a change in the city in which you are required
to work regularly, (ii) a substantial increase in travel requirements of
employment, (iii) a substantial reduction in duties of the type previously
performed by you, or (iv) a significant reduction in your


6


US 4550646v.2

--------------------------------------------------------------------------------



Exhibit 10.49


compensation or benefits (other than bonuses and other discretionary items of
compensation) that does not apply generally to employees of the Company or its
successor.
(b)    “Affiliate” has the meaning provided in Rule 12b-2 under the Exchange
Act.
(c)    “Beneficial Owner” has the meaning provided in Rule 13d-3 under the
Exchange Act.
(d)    “Cause” means:
(i)    An act or acts of dishonesty on your part constituting a felony or
serious misdemeanor and resulting or intended to result directly in gain or
personal enrichment at the expense of the Company;
(ii)    Gross or willful and wanton negligence in the performance of your
material and substantial duties of employment with the Company; or
(iii)    Your conviction of a felony involving moral turpitude.
The existence of Cause shall be determined by the Committee, in its sole and
absolute discretion.
(e)     “Change in Control” means the occurrence of any of the following after
the Date of Grant:
(i)    Any Person, other than (A) the Company or any of its Subsidiaries, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
more than 40% of the combined voting power of the Company’s then outstanding
securities, or more than 40% of the then outstanding common stock of the
Company, excluding any Person who becomes such a Beneficial Owner in connection
with a transaction described in clause (iii)(A) below.
(ii)    The individuals who as of the Date of Grant constitute the Board and any
New Director cease for any reason to constitute a majority of the Board.
(iii)    There is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary of the Company with any other corporation, except
if:
(A)    the merger or consolidation results in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 60% of the combined voting
power of the voting


7


US 4550646v.2

--------------------------------------------------------------------------------



Exhibit 10.49


securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; or
(B)    the merger or consolidation is effected to implement a recapitalization
of the Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly, or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates other than in connection
with the acquisition by the Company or its Affiliates of a business)
representing more than 40% of the combined voting power of the Company’s then
outstanding securities.
(iv)    The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity at least 60% of the combined voting power of the voting
securities of which is owned by the stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.
(f)    “New Director” means an individual whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the Date of Grant or whose election or nomination for election was
previously so approved or recommended. However, “New Director” shall not include
a director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent solicitation
relating to the election of directors of the Company.
(g)    “Person” has the meaning given in section 3(a)(9) of the Exchange Act as
modified and used in sections 13(d) and 14(d) of the Exchange Act.
(h)    “Special Involuntary Termination” means the occurrence of (1) or (2)
below within 60 days prior to, or at any time after, a Change in Control, where
(1) is termination of your employment with the Company (including Subsidiaries
of the Company) by the Company for any reason other than Cause and (2) is your
resignation from employment with the Company (including Subsidiaries of the
Company) within 90 days after an Adverse Change by the Company (including
Subsidiaries of the Company) in the terms of your employment.
[Remainder of page intentionally left blank]






8


US 4550646v.2